DETAILED ACTION
This communication is responsive to Application No. #17/201798 filed on March 15, 2021. Claims 1-20 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,951,523, in view of U.S. Patent No. 9,294,396.
The compared table below (i.e. underlined claim elements) shows only example (sample) of how each of these claims are anticipated and mapped by claims such as claims 1 and 10 of the U.S. Patent No. 10,951,523.

Instant Application No. 17201798
U.S. Patent No. 10,951,523
1.  A first port extender for use in a switching system comprising a controlling switch and one or more other port extenders, first port extender comprising: 
at least one local upstream port coupled to the controlling switch directly or via a second port extender;
a plurality of local downstream ports including a first local downstream port; and
a packet processor coupled to the at least one local upstream port and the plurality of local downstream ports, the packet processor including, or being coupled to, a forwarding database, wherein the packet processor is incapable of processing one or more packet header types that the controlling switch is capable of processing, and wherein the packet processor is configured to, in response to receiving a first packet via the first local downstream port: 
determine an association between i) a network address associated with the first packet and ii) the first local downstream port, and
store in the forwarding database the association between i) the network address associated with the first packet   and ii) the first local downstream port; 
wherein the packet processor is additionally configured to: 
for a second packet i) received via one of the local downstream ports, and ii) having a destination network address in the forwarding database, forward the second packet to a different local downstream port indicated by the forwarding database, and
for a third packet i) received via one of the local downstream ports, and ii) having a destination network address not in the forwarding database, forward the third packet to the at least one local upstream port.
1. A port extender for use in a switching system comprising a controlling switch and one or more other port extenders, the port extender comprising: 

at least one local upstream port coupled to the controlling switch directly or via another port extender; 

a plurality of local downstream ports; and 

a packet processor coupled to the at least one local upstream port and the plurality of local downstream ports, the packet processor including, or being coupled to, a forwarding database that is populated with entries indicating associations between i) respective network addresses corresponding to devices coupled to local downstream ports of the port extender a) directly or b) via one or more other port extenders downstream from the port extender, and ii) respective local downstream ports of the port extender, wherein the forwarding database excludes entries corresponding to network addresses corresponding to devices coupled directly, or via another port extender upstream from the port extender, to the at least one local upstream port of the port extender, wherein the packet processor is configured to: 

for at least some network address/port associations in the forwarding database,

determine whether a particular packet was received i) via a port that is one of the local downlink ports of the port extender or ii) via the at least one uplink port of the port extender, and 

when it is determined, at the port extender, that the particular packet was received via a port that is one of the local downstream ports of the port extender and not via the at least one uplink port of the port extender, a) learn a first association between i) a network address associated with the particular packet and ii) the corresponding local downstream port at which the particular packet was received at the port extender and b) if the particular packet was received by the port extender from another port extender among the one or more other port extenders downstream from the port extender, additionally learn at least a second association between i) the network address associated with the particular packet and ii) a port at which the particular packet was first received by the switching system, and 

for a first packet i) received via one of the local downstream ports, and ii) having a destination network address in the forwarding database, forward the first packet to a different local downstream port indicated by the forwarding database, and 

for a second packet i) received via one of the local downstream ports, and ii) having a destination network address not in the forwarding database, forward the second packet to the at least one local upstream port.


Regarding pending claim 1, U.S. Patent No. 10,951,523 does not recite all the limitations.
However, in the same analogous art, Sundaram (U.S. Patent No. 9294396) discloses wherein the packet processor is incapable of processing one or more packet header types that the controlling switch is capable of processing (Sundaram: FIGS. 3A, 3B, and 3C illustrate the local switching of packets in the example of topology 200 ... As illustrated in FIG. 3A, SA=A is not known listed in table 242. Consequently, port extender [208] adds a port extender tag where SRC=extended port A and DST=0 and forwards the resulting tagged packet 246 to port extender 204 … port extender 204 forwards the tagged packet 246 to controlling bridge 202.  Figs. 3A, 3B, 3C and Column 12, lines 18-21).  Since port extender 208 does not know how to forward the received packet (table lookup failed), it has to forward the packet to the controlling bridge 202; the Examiner interprets the action to be equivalent to the claimed port extender not capable of processing the header of packet 244 with destination DA=C (per Fig. 3A) .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the claim recites the limitations, “a plurality of local downstream ports”, “the plurality of downstream ports”, “local downstream ports”, and “the local downstream ports” (emphases added).  It is unclear if the intention is to recite different sets of downstream ports.  For purposes of examination, the Examiner has interpreted the limitations to read, “a plurality of local downstream ports”, “the plurality of local downstream ports”, “the plurality of local downstream ports”, and “the plurality of local downstream ports”, respectively (emphases added).

Regarding claims 12-20, claims 12-20 each depend on independent claim 11 and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et.al. (US Patent Application Publication, 2014/0269710, hereinafter, “Sundaram”) in view of Miyoshi et.al. (US Patent Application Publication, 2010/0316053, hereinafter, “Miyoshi”).
Regarding claim 1, Sundaram teaches:
A first port extender (Sundaram: port extender 208.  Fig. 3C and ¶ [0053]) for use in a switching system (Sundaram: a port extender topology 200.  Figs. 2, 3C and ¶ [0047]) comprising a controlling switch (Sundaram: controlling bridge 202.  Fig. 3C and ¶ [0053]) and one or more other port extenders (Sundaram: port extenders 204, 206, and 210.  Fig. 3C and ¶ [0053]), first port extender comprising: 
at least one local upstream port (Sundaram: uplink port 234 of port extender 208.  Figs. 2, 3C and ¶ [0048]) coupled to the controlling switch directly or via a second port extender (Sundaram: cascade port 236 of port extender 204 is connected to uplink port 234 of port extender 208.  Figs. 2, 3C and ¶ [0048]);
a plurality of local downstream ports including a first local downstream port (Sundaram: extended ports 238 [including local downstream port 238 A].  Figs. 2, 3A, 3B, 3C and ¶ [0047]); and
a packet processor coupled to the at least one local upstream port and the plurality of local downstream ports (Sundaram: port extenders 204, 206, 208, 210 include sufficient memory and processing circuitry (e.g., processors) to perform the appropriate L2 lookup functions and forward packets accordingly.  Fig. 3C and ¶ [0069]), the packet processor including, or being coupled to, a forwarding database (Sundaram: Topology tables 242 of PE-3 208 and PE-2 206.  Fig. 3C), wherein the packet processor is incapable of processing one or more packet header types that the controlling switch is capable of processing (Sundaram: FIGS. 3A, 3B, and 3C illustrate the local switching of packets in the example of topology 200 ... As illustrated in FIG. 3A, SA=A is not known listed in table 242. Consequently, port extender [208] adds a port extender tag where SRC=extended port A and DST=0 and forwards the resulting tagged packet 246 to port extender 204 … port extender 204 forwards the tagged packet 246 to controlling bridge 202 [since port extender 208 does not know how to forward the received packet (table lookup failed), it has to forward the packet to the controlling bridge; the Examiner interprets the action to be equivalent to the claimed port extender not capable of processing the header of packet 244 with destination DA=C (per Fig. 3A) ].  Figs. 3A, 3B, 3C and ¶ [0062]); 
wherein the packet processor is additionally configured to: 
for a second packet i) received via one of the local downstream ports (Sundaram: packet 256 (packet 256 from Node B 114 to Node A 112) is received at an extended port 238 of port extender 208 [local downstream port 238 B].  Fig. 3C and ¶ [0067]), and ii) having a destination network address in the forwarding database, forward the second packet to a different local downstream port indicated by the forwarding database (Sundaram: when port extender 208 performs an L2 lookup in table 242, both the destination MAC address [DA] DA-A and the source MAC address [SA] SA-B are found. Under this circumstance, port extender 208 forwards packet 256 directly to its destination Node A 112 [via outgoing local port 238 A].  Fig. 3C and ¶ [0067]), and
for a third packet i) received via one of the local downstream ports, and ii) having a destination network address not in the forwarding database, forward the third packet to the at least one local upstream port (Sundaram: packet 404 is received at port 238 (extended port A) of port extender 208 [local downstream port]. Packet 404 includes SA=A and DA=C.  [If] there is a miss on either of SA or DA [destination address], then port extender 208 is forwarded through uplink port 234 [upstream local port].  Figs. 3C, 4A and ¶ [0080]).
Although Sundaram teaches a controlling bridge and port extenders, upstream and downstream ports, and address/port association in general, Sundaram does not explicitly teach:
wherein the packet processor is configured to, in response to receiving a first packet via the first local downstream port:
determine an association between i) a network address associated with the first packet and ii) the first local downstream port, and
store in the forwarding database the association between i) the network address associated with the first packet. 
However, in the same field of endeavor, Miyoshi teaches:
wherein the packet processor is configured to, in response to receiving a first packet via the first local downstream port:
determine an association between i) a network address associated with the first packet and ii) the first local downstream port (Miyoshi: The input ports A through C output to the FDB 110L1 [of the LEAF switch SW1] a transmission source address [i.e., network address] and a destination address of a packet [first packet] if the packet is received from a downstream port connected to a terminal device.  Figs. 2, 4 and ¶ [0042]), and
store in the forwarding database the association between i) the network address associated with the first packet (Miyoshi: the FDB 110L1 performs an a known address learning process of the transmission source address.  Figs. 2, 4 and ¶ [0043])  and ii) the first local downstream port (Miyoshi: the FDB [forwarding data base] 110L1 may list a mapping relationship between a MAC address and an identifier (ID) of an output port.  A port having an MAC address registered therefor is a port to which a lower stage terminal device [downstream] may be connected.  Figs. 2, 4, 5 and ¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sundaram to include the features as taught by Miyoshi above in order to provide a switch and an address learning method. (Miyoshi, ¶ [0008]).

Regarding claim 5, Sundaram-Miyoshi discloses on the features with respect to claim 1 as outlined above.
Sundaram further teaches:
wherein the packet processor comprises a first pipeline (Sundaram: port extender includes receiving a packet; and processing the packet according to a procedure that includes at least one function that substitutes for a function of a controlling bridge [i.e., a port extender have reduced functionality comparing to a controlling bridge].  ¶ [0007])  consisting of a first number of pipeline stages (Sundaram: Fig. 3E shows pipelined functional steps performed by a port extender.  Fig. 3E and ¶ [0058]); and
wherein the controlling switch comprises a second pipeline (Sundaram: a controlling bridge includes receiving a packet; and processing the packet by executing procedures that include adding entries to tables in at least one port extender that enables the at least one port extender to perform at least one procedure in place of the controlling bridge [i.e., a controlling bridge provides some supporting functionality to the port extender].  ¶ [0009]) consisting of a second number of pipeline stages (Sundaram: Fig. 3G shows pipelined functional steps performed by a controlling bridge.  Fig. 3G and ¶ [0060]) that is larger than the first number of pipeline stages (Sundaram: As shown in Fig. 3E (first pipeline elements of a port extender), there are less functional processing elements than that of a controlling bridge shown in Fig.  3G.  E.g., block element 358 shows the MAC Source Address learning functionality of the controlling bridge.  Figs. 3E, 3G and ¶ [0058, 0060]).

Regarding claim 6, Sundaram-Miyoshi discloses on the features with respect to claim 1 as outlined above.
Sundaram further teaches:
wherein the forwarding database of the first port extender is one or more orders of magnitude smaller than a forwarding database of the controlling switch (Sundaram: controlling bridge 202 then builds a map of topology 200 in table 232 and appropriate sub-maps of topology 200 are then included in tables 242 of port extenders 204, 206, 208, and 210 [i.e., tables 242 of the port extenders contain only sub-maps of the larger topology table 232 of the controlling bridge].  Fig. 2 and ¶ [0049]).

Regarding claim 7, Sundaram-Miyoshi discloses on the features with respect to claim 6 as outlined above.
Sundaram further teaches:
wherein the forwarding database of the first port extender is populated with entries (Sundaram: Topology tables 242 of PE-3 208 and PE-2 206.  Fig. 3C) indicating associations between i) respective network addresses corresponding to devices coupled to local downstream ports of the first port extender a) directly (Sundaram: Topology table 242 of PE-2 206; directly connected destination Node E [destination MAC address].  Fig. 3C) or b) via one or more other port extenders downstream from the port extender (Sundaram: Topology table 242 of PE-2 206; indirectly connected destination Node D via PE-4 210.  Fig. 3C), and ii) respective local downstream ports of the first port extender, and wherein the forwarding database excludes entries corresponding to network addresses corresponding to devices coupled directly, or via another port extender upstream from the first port extender, to the at least one local upstream port of the first port extender (Sundaram: Topology table 242 of PE-2 206 does NOT contain any entry for upstream controlling bridge 202, and Topology table 242 of PE-3 208 does NOT contain any entry for upstream port extender PE-1 204.  Fig. 3C).

Regarding claim 8, Sundaram-Miyoshi discloses on the features with respect to claim 1 as outlined above.
Sundaram further teaches:
wherein the first local downstream port is coupled to a third port extender, and wherein the packet processor is further configured to, in response to receiving the first packet via the first local downstream port: 
determine an association between i) a network address associated with the first packet and ii) a port of the third port extender downstream from the first port extender at which the particular packet was first received by the switching system (Sundaram: packet 244 is associated with extended port A by port extender 208 [i.e., third port extender]. Port extender 208 then performs an L2 table lookup utilizing SA (the MAC address) [i.e., network address] as a key. As illustrated in FIG. 3A, SA=A is not known listed in table 242. Consequently, port extender 238 adds a port extender tag where SRC=extended port A and DST=0 and forwards the resulting tagged packet 246 to port extender 204 [i.e., first port extender].  Figs. 2, 3A, 3C and ¶ [0063]); and
store in the forwarding database the association between i) the network address associated with the first packet and ii) the port of the third port extender at which the particular packet was first received by the switching system (Sundaram: In some embodiments, port extender 204 forwards the tagged packet 246 to controlling bridge 202.  Controlling bridge 202, upon receipt of packet 246, performs an L2 lookup in table 232 utilizing SA=A and DA=C and, not finding SA=A, learns MAC address A and associates it with extended port A. Controlling bridge 202 then communicates the information linking MAC address A with extended port A into table 242 of port extender 208.  Figs. 2, 3A, 3C and ¶ [0063]).

Regarding claim 9, Sundaram-Miyoshi discloses on the features with respect to claim 8 as outlined above.
Sundaram further teaches:
the first packet includes a tag having an indication of i) the third port extender at which the first packet was originally received by the switching system, and ii) the port of the third port extender at which the first packet was originally received by the switching system (Sundaram: Since port C is accessed through a cascade port 236, port extender 206 can add a port extender tag with SRC set to E and DST set to C [corresponding to downstream port 238 C of other port extender PE-4 210] to create packet 260 and send packet 260 to port extender 210 [the third port extender].  Fig. 3C and ¶ [0068]); and
the packet processor is configured to: 
retrieve the indication from the tag (Sundaram: In step 380, SA is learned and associated with the extended port or extended port LAG indicated in SRC (and optionally STAG) on the CVLAN indicated by the CTAG.  Fig. 3H and ¶ [0062]), and
store in an entry of the forwarding database associated with a network source address (SA) of the first packet, an indication of an association between i) the network SA, ii) an indicator of the local downstream port via which the first packet was received by the first port extender (Sundaram: In step 380, SA [source MAC address] is learned and associated with the extended port or extended port LAG [Link Aggregation Group] indicated in SRC [source identifier] (and optionally STAG [service tag]) on the CVLAN [Customer Virtual Local Area Network] indicated by the CTAG [customer tag].  In step 382, the learned MAC address is forward to all port extenders associated with the extended port or extended port LAG indicated in SRC.  Fig. 3H and ¶ [0062]), and iii) the indication of a) the third port extender at which the first packet was originally received by the switching system, and b) the port of the third port extender at which the first packet was originally received by the switching system (Sundaram: packet 244 is associated with extended port A by port extender 208. Port extender 208 then performs an L2 table lookup utilizing SA (the MAC address) as a key. As illustrated in FIG. 3A, SA=A is not known listed in table 242. Consequently, port extender 238 adds a port extender tag where SRC=extended port A and DST=0 and forwards the resulting tagged packet 246 to port extender 204. In some embodiments, port extender 204 forwards the tagged packet 246 to controlling bridge 202.  Controlling bridge 202, upon receipt of packet 246, performs an L2 lookup in table 232 utilizing SA=A and DA=C and, not finding SA=A, learns MAC address A and associates it with extended port A. Controlling bridge 202 then communicates the information linking MAC address A with extended port A into table 242 of port extender 208.  Fig. 3A and ¶ [0063]).

Regarding claim 10, Sundaram-Miyoshi discloses on the features with respect to claim 1 as outlined above.
Sundaram further teaches:
the forwarding database is populated with entries (Sundaram: Topology tables 242 of PE-3 208 and PE-2 206.  Fig. 3C) indicating associations between i) respective media access control (MAC) addresses of devices coupled to local downstream ports of the first port extender a) directly (Sundaram: Topology table 242 of PE-2 206; directly connected destination Node E [destination MAC address].  Fig. 3C) or b) via one or more other port extenders downstream from the first port extender (Sundaram: Topology table 242 of PE-2 206; indirectly connected destination Node D via PE-4 210.  Fig. 3C), and ii) respective local downstream ports of the first port extender, wherein the forwarding database excludes entries corresponding to MAC addresses of devices coupled directly, or via another port extender, to the at least one local upstream port of the port extender (Sundaram: Topology table 242 of PE-2 206 does NOT contain any entry for upstream controlling bridge 202, and Topology table 242 of PE-3 208 does NOT contain any entry for upstream port extender PE-1 204.  Fig. 3C); and
the packet processor is configured to: 
for the second packet i) received via one of the local downstream ports (Sundaram: packet 256 (packet 256 from Node B 114 to Node A 112) is received at an extended port 238 of port extender 208 [incoming port 238 B].  Fig. 3C and ¶ [0067]), and ii) having a destination MAC address in the forwarding database, forward the second packet to the different local downstream port indicated by the forwarding database (Sundaram: when port extender 208 performs an L2 lookup in table 242, both the destination MAC address [DA] DA-A and the source MAC address [SA] SA-B are found. Under this circumstance, port extender 208 forwards packet 256 directly to its destination Node A 112 [via outgoing local port 238 A].  Fig. 3C and ¶ [0067]), and
for the third packet i) received via one of the local downstream ports, and ii) having a destination MAC address not in the forwarding database, forward the third packet to the at least one local upstream port (Sundaram: packet 404 is received at port 238 (extended port A) of port extender 208. Packet 404 includes SA=A and DA=C.  [If] there is a miss on either of SA or DA, then port extender 208 is forwarded through uplink port 234.  Fig. 4A and ¶ [0080]).

Regarding claim 11, Sundaram teaches:
A method implemented in a first port extender (Sundaram: port extender 208.  Figs. 2, 3B, 3C and ¶ [0053])  in a switching system (Sundaram: a port extender topology 200.  Figs. 2, 3B, 3C and ¶ [0047]) that includes a controlling switch (Sundaram: controlling bridge 202.  Figs. 2, 3B, 3C and ¶ [0053]) and one or more other port extenders (Sundaram: port extenders 204, 206, and 210.  Figs. 2, 3B, 3C and ¶ [0053]), the method comprising: 
receiving packets (Sundaram: Controlling bridge 202 then sets DST to A and transmits packet 254 through port extender 204 to port extender 208.  Figs. 2, 3B, 3C and ¶ [0066]) via at least one local upstream port of the port extender (Sundaram: uplink port 234 of port extender 208.  Figs. 2, 3B, 3C and ¶ [0048]), the at least one upstream port being coupled to the controlling switch directly or via a second port extender (Sundaram: cascade port 236 of port extender 204 is connected to uplink port 234 of port extender 208.  Figs. 2, 3B, 3C and ¶ [0048]);
receiving packets (Sundaram: packet 256.  Figs. 2, 3B, 3C and ¶ [0067]) via a plurality of local downstream ports of the first port extender (Sundaram: extended ports 238.  Figs. 2, 3B, 3C and ¶ [0047]), including receiving a first packet via a first local downstream port (Sundaram: As shown in FIG. 3A, packet 244 is associated with extended port A by port extender 208.  Figs. 3A, 3B, 3C and ¶ [0062]); 
processing received packets with a packet processor of the first port extender (Sundaram: port extenders 204, 206, 208, 210 include sufficient memory and processing circuitry (e.g., processors) to perform the appropriate L2 lookup functions and forward packets accordingly.  Fig. 3C and ¶ [0069]) that is incapable of processing one or more packet header types that the controlling switch is capable of processing (Sundaram: FIGS. 3A, 3B, and 3C illustrate the local switching of packets in the example of topology 200 ... As illustrated in FIG. 3A, SA=A is not known listed in table 242. Consequently, port extender [208] adds a port extender tag where SRC=extended port A and DST=0 and forwards the resulting tagged packet 246 to port extender 204 … port extender 204 forwards the tagged packet 246 to controlling bridge 202 [since port extender 208 does not know how to forward the received packet (table lookup failed), it has to forward the packet to the controlling bridge; the Examiner interprets the action to be equivalent to the claimed port extender not capable of processing the header of packet 244 with destination DA=C (per Fig. 3A) ].  Figs. 3A, 3B, 3C and ¶ [0062]); 
for packets received via the plurality of downstream ports, searching a forwarding database that is populated with entries (Sundaram: Topology tables 242 of PE-3 208 and PE-2 206.  Figs. 2, 3C) indicating associations between i) respective network addresses corresponding to devices coupled to local downstream ports of the first port extender a) directly (Sundaram: Topology table 242 of PE-2 206; directly connected destination Node E.  Figs. 2, 3C) or b) via one or more other port extenders downstream from the first port extender (Sundaram: Topology table 242 of PE-2 206; indirectly connected destination Node D via PE-4 210.  Figs. 2, 3C), and ii) respective local downstream ports of the first port extender (Sundaram: Topology table 242 of PE-2 206 does NOT contain any entry for upstream controlling bridge 202, and Topology table 242 of PE-3 208 does NOT contain any entry for upstream port extender PE-1 204 [i.e., entries contain local downstream ports only].  Figs. 2, 3C); 
in response to receiving a second packet i) via one of the local downstream ports (Sundaram: packet 256 (packet 256 from Node B 114 to Node A 112) is received at an extended port 238 of port extender 208 [local downstream port 238 B].  Fig. 3C and ¶ [0067]), and ii) having a destination network address in the forwarding database, forwarding the second packet to a different local downstream port indicated by the forwarding database (Sundaram: when port extender 208 performs an L2 lookup in table 242, both the destination MAC address [DA] DA-A and the source MAC address [SA] SA-B are found. Under this circumstance, port extender 208 forwards packet 256 directly to its destination Node A 112 [via outgoing local port 238 A].  Fig. 3C and ¶ [0067]), and
in response to receiving a third packet i) via one of the local downstream ports, and ii) having a destination network address not in the forwarding database, forwarding the third packet to the at least one local upstream port (Sundaram: packet 404 is received at port 238 (extended port A) of port extender 208 [local downstream port]. Packet 404 includes SA=A and DA=C.  [If] there is a miss on either of SA or DA [destination address], then port extender 208 is forwarded through uplink port 234 [upstream local port].  Figs. 3C, 4A and ¶ [0080]).
Although Sundaram teaches a controlling bridge and port extenders, upstream and downstream ports, and address/port association in general, Sundaram does not explicitly teach:
in response to receiving the first packet: 
determining an association between i) a network address associated with the first packet and ii) the first local downstream port, and
storing in the forwarding database the association between i) the network address associated with the first packet and ii) the first local downstream port. 
However, in the same field of endeavor, Miyoshi teaches:
in response to receiving the first packet: 
determining an association between i) a network address associated with the first packet and ii) the first local downstream port (Miyoshi: The input ports A through C output to the FDB 110L1 [of the LEAF switch SW1] a transmission source address [i.e., network address] and a destination address of a packet [first packet] if the packet is received from a downstream port connected to a terminal device.  Figs. 2, 4 and ¶ [0042]), and
storing in the forwarding database the association between i) the network address associated with the first packet (Miyoshi: the FDB 110L1 performs an a known address learning process of the transmission source address.  Figs. 2, 4 and ¶ [0043])  and ii) the first local downstream port (Miyoshi: the FDB [forwarding data base] 110L1 may list a mapping relationship between a MAC address and an identifier (ID) of an output port.  A port having an MAC address registered therefor is a port to which a lower stage terminal device [downstream] may be connected.  Figs. 2, 4, 5 and ¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sundaram to include the features as taught by Miyoshi above in order to provide a switch and an address learning method. (Miyoshi, ¶ [0008]).

Regarding claim 15, Sundaram-Miyoshi discloses on the features with respect to claim 11 as outlined above.
Sundaram further teaches:
wherein processing received packets with the packet processor of the first port extender comprises: 
processing received packets with a packet processor that comprises a first pipeline (Sundaram: port extender includes receiving a packet; and processing the packet according to a procedure that includes at least one function that substitutes for a function of a controlling bridge [i.e., a port extender have reduced functionality comparing to a controlling bridge].  ¶ [0007])  consisting of a first number of pipeline stages (Sundaram: Fig. 3E shows pipelined functional steps performed by a port extender.  Fig. 3E and ¶ [0058]); and
wherein the controlling switch comprises a second pipeline (Sundaram: a controlling bridge includes receiving a packet; and processing the packet by executing procedures that include adding entries to tables in at least one port extender that enables the at least one port extender to perform at least one procedure in place of the controlling bridge [i.e., a controlling bridge provides some supporting functionality to the port extender].  ¶ [0009]) consisting of a second number of pipeline stages (Sundaram: Fig. 3G shows pipelined functional steps performed by a controlling bridge.  Fig. 3G and ¶ [0060]) that is larger than the first number of pipeline stages (Sundaram: As shown in Fig. 3E (first pipeline elements of a port extender), there are less functional processing elements than that of a controlling bridge shown in Fig.  3G.  E.g., block element 358 shows the MAC Source Address learning functionality of the controlling bridge.  Figs. 3E, 3G and ¶ [0058, 0060]).

Regarding claim 16, Sundaram-Miyoshi discloses on the features with respect to claim 11 as outlined above.
Sundaram further teaches:
wherein searching the forwarding database of the first port extender comprises: 
searching a forwarding database of the first port extender that is one or more orders of magnitude smaller than a forwarding database of the controlling switch (Sundaram: controlling bridge 202 then builds a map of topology 200 in table 232 and appropriate sub-maps of topology 200 are then included in tables 242 of port extenders 204, 206, 208, and 210 [i.e., tables 242 of the port extenders contain only sub-maps of the larger topology table 232 of the controlling bridge].  Fig. 2 and ¶ [0049]).

Regarding claim 17, Sundaram-Miyoshi discloses on the features with respect to claim 16 as outlined above.
Sundaram further teaches:
wherein the forwarding database of the first port extender is populated with entries (Sundaram: Topology tables 242 of PE-3 208 and PE-2 206.  Fig. 3C) indicating associations between i) respective network addresses corresponding to devices coupled to local downstream ports of the first port extender a) directly (Sundaram: Topology table 242 of PE-2 206; directly connected destination Node E [destination MAC address].  Fig. 3C) or b) via one or more other port extenders downstream from the port extender (Sundaram: Topology table 242 of PE-2 206; indirectly connected destination Node D via PE-4 210.  Fig. 3C), and ii) respective local downstream ports of the first port extender, and wherein the forwarding database excludes entries corresponding to network addresses corresponding to devices coupled directly, or via another port extender upstream from the first port extender, to the at least one local upstream port of the first port extender (Sundaram: Topology table 242 of PE-2 206 does NOT contain any entry for upstream controlling bridge 202, and Topology table 242 of PE-3 208 does NOT contain any entry for upstream port extender PE-1 204.  Fig. 3C).

Regarding claim 18, Sundaram-Miyoshi discloses on the features with respect to claim 11 as outlined above.
Sundaram further teaches:
wherein the first local downstream port is coupled to a third port extender, and wherein the method further comprises, in response to receiving the first packet via the first local downstream port: 
determining an association between i) a network address associated with the first packet and ii) a port of the third port extender downstream from the first port extender at which the particular packet was first received by the switching system (Sundaram: packet 244 is associated with extended port A by port extender 208 [i.e., third port extender]. Port extender 208 then performs an L2 table lookup utilizing SA (the MAC address) [i.e., network address] as a key. As illustrated in FIG. 3A, SA=A is not known listed in table 242. Consequently, port extender 238 adds a port extender tag where SRC=extended port A and DST=0 and forwards the resulting tagged packet 246 to port extender 204 [i.e., first port extender].  Figs. 2, 3A, 3C and ¶ [0063]); and
storing in the forwarding database the association between i) the network address associated with the first packet and ii) the port of the third port extender at which the particular packet was first received by the switching system (Sundaram: In some embodiments, port extender 204 forwards the tagged packet 246 to controlling bridge 202.  Controlling bridge 202, upon receipt of packet 246, performs an L2 lookup in table 232 utilizing SA=A and DA=C and, not finding SA=A, learns MAC address A and associates it with extended port A. Controlling bridge 202 then communicates the information linking MAC address A with extended port A into table 242 of port extender 208.  Figs. 2, 3A, 3C and ¶ [0063]).

Regarding claim 19, Sundaram-Miyoshi discloses on the features with respect to claim 18 as outlined above.
Sundaram further teaches:
the first packet includes a tag having an indication of i) the third port extender at which the first packet was originally received by the switching system, and ii) the port of the third port extender at which the first packet was originally received by the switching system (Sundaram: Since port C is accessed through a cascade port 236, port extender 206 can add a port extender tag with SRC set to E and DST set to C [corresponding to downstream port 238 C of other port extender PE-4 210] to create packet 260 and send packet 260 to port extender 210 [the third port extender].  Fig. 3C and ¶ [0068]); and
the method further comprises: 
retrieving the indication from the tag (Sundaram: In step 380, SA is learned and associated with the extended port or extended port LAG indicated in SRC (and optionally STAG) on the CVLAN indicated by the CTAG.  Fig. 3H and ¶ [0062]), and
storing in an entry of the forwarding database associated with a network source address (SA) of the first packet, an indication of an association between i) the network SA, ii) an indicator of the local downstream port via which the first packet was received by the first port extender (Sundaram: In step 380, SA [source MAC address] is learned and associated with the extended port or extended port LAG [Link Aggregation Group] indicated in SRC [source identifier] (and optionally STAG [service tag]) on the CVLAN [Customer Virtual Local Area Network] indicated by the CTAG [customer tag].  In step 382, the learned MAC address is forward to all port extenders associated with the extended port or extended port LAG indicated in SRC.  Fig. 3H and ¶ [0062]), and iii) the indication of a) the third port extender at which the first packet was originally received by the switching system, and b) the port of the third port extender at which the first packet was originally received by the switching system (Sundaram: packet 244 is associated with extended port A by port extender 208. Port extender 208 then performs an L2 table lookup utilizing SA (the MAC address) as a key. As illustrated in FIG. 3A, SA=A is not known listed in table 242. Consequently, port extender 238 adds a port extender tag where SRC=extended port A and DST=0 and forwards the resulting tagged packet 246 to port extender 204. In some embodiments, port extender 204 forwards the tagged packet 246 to controlling bridge 202.  Controlling bridge 202, upon receipt of packet 246, performs an L2 lookup in table 232 utilizing SA=A and DA=C and, not finding SA=A, learns MAC address A and associates it with extended port A. Controlling bridge 202 then communicates the information linking MAC address A with extended port A into table 242 of port extender 208.  Fig. 3A and ¶ [0063]).

Regarding claim 20, Sundaram-Miyoshi discloses on the features with respect to claim 11 as outlined above.
Sundaram further teaches:
the forwarding database is populated with entries (Sundaram: Topology tables 242 of PE-3 208 and PE-2 206.  Fig. 3C) indicating associations between i) respective media access control (MAC) addresses of devices coupled to local downstream ports of the first port extender a) directly (Sundaram: Topology table 242 of PE-2 206; directly connected destination Node E [destination MAC address].  Fig. 3C) or b) via one or more other port extenders downstream from the first port extender (Sundaram: Topology table 242 of PE-2 206; indirectly connected destination Node D via PE-4 210.  Fig. 3C), and ii) respective local downstream ports of the first port extender, wherein the forwarding database excludes entries corresponding to MAC addresses of devices coupled directly, or via another port extender, to the at least one local upstream port of the port extender (Sundaram: Topology table 242 of PE-2 206 does NOT contain any entry for upstream controlling bridge 202, and Topology table 242 of PE-3 208 does NOT contain any entry for upstream port extender PE-1 204.  Fig. 3C); and
the method further comprises: 
for the second packet i) received via one of the local downstream ports (Sundaram: packet 256 (packet 256 from Node B 114 to Node A 112) is received at an extended port 238 of port extender 208 [incoming port 238 B].  Fig. 3C and ¶ [0067]), and ii) having a destination MAC address in the forwarding database, forwarding the second packet to the different local downstream port indicated by the forwarding database (Sundaram: when port extender 208 performs an L2 lookup in table 242, both the destination MAC address [DA] DA-A and the source MAC address [SA] SA-B are found. Under this circumstance, port extender 208 forwards packet 256 directly to its destination Node A 112 [via outgoing local port 238 A].  Fig. 3C and ¶ [0067]), and
for the third packet i) received via one of the local downstream ports, and ii) having a destination MAC address not in the forwarding database, forwarding the third packet to the at least one local upstream port (Sundaram: packet 404 is received at port 238 (extended port A) of port extender 208. Packet 404 includes SA=A and DA=C.  [If] there is a miss on either of SA or DA, then port extender 208 is forwarded through uplink port 234.  Fig. 4A and ¶ [0080]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram-Miyoshi in view of Mentze et.al. (US Patent Application Publication, 20140044129, hereinafter, “Mentze”).
Regarding claim 2, Sundaram-Miyoshi discloses on the features with respect to claim 1 as outlined above.
Sundaram-Miyoshi does not explicitly teach:
wherein the packet processor is incapable of processing at least one of internet protocol (IP) headers and multi-protocol label switching (MPLS) headers; and
wherein the controlling switch is capable of processing the at least one of IP headers and MPLS headers. 
However, in the same field of endeavor, Mentze teaches:
wherein the packet processor is incapable of processing at least one of internet protocol (IP) headers (Mentze: Each port extender 104a-104(n) works in combination with controlling bridge 101 to forward packets to the designated node or nodes.  ¶ [0018]); and
wherein the controlling switch is capable of processing the at least one of IP headers (Mentze: Controlling bridge 101 routes packets through network 100. Controlling bridge 101 stores forwarding data (e.g., Media Access Control (MAC) addresses and Internet Protocol (IP) addresses) for nodes 112a-112(x), 114a-114(y), and 116a-116(z). Each incoming packet is transmitted to controlling bridge 101, which makes the decision as to where to forward the packet based on the packet and the forwarding data. ¶ [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sundaram-Miyoshi to include the features as taught by Mentze above in order to reduce traffic on the network to the port extender. (Mentze, ¶ [0070]).

Regarding claim 12, Sundaram-Miyoshi discloses on the features with respect to claim 11 as outlined above.
Sundaram-Miyoshi does not explicitly teach:
wherein processing received packets with the packet processor of the first port extender comprises: 
processing received packets with a packet processor that is incapable of processing at least one of internet protocol (IP) headers and multi-protocol label switching (MPLS) headers; and
wherein the controlling switch is capable of processing the at least one of IP headers and MPLS headers. 
However, in the same field of endeavor, Mentze teaches:
wherein processing received packets with the packet processor of the first port extender comprises: 
processing received packets with a packet processor that is incapable of processing at least one of internet protocol (IP) headers (Mentze: Each port extender 104a-104(n) works in combination with controlling bridge 101 to forward packets to the designated node or nodes.  ¶ [0018]); and
wherein the controlling switch is capable of processing the at least one of IP headers (Mentze: Controlling bridge 101 routes packets through network 100. Controlling bridge 101 stores forwarding data (e.g., Media Access Control (MAC) addresses and Internet Protocol (IP) addresses) for nodes 112a-112(x), 114a-114(y), and 116a-116(z). Each incoming packet is transmitted to controlling bridge 101, which makes the decision as to where to forward the packet based on the packet and the forwarding data. ¶ [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sundaram-Miyoshi to include the features as taught by Mentze above in order to reduce traffic on the network to the port extender. (Mentze, ¶ [0070]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram-Miyoshi in view of Bhattacharya et.al. (US Patent Application Publication, 20170118041, hereinafter, “Bhattacharya”).
Regarding claim 3, Sundaram-Miyoshi discloses on the features with respect to claim 1 as outlined above.
Sundaram-Miyoshi does not explicitly teach:
wherein the packet processor is incapable of performing packet classification; and
wherein the controlling switch is capable of performing packet classification. 
However, in the same field of endeavor, Bhattacharya teaches:
wherein the packet processor is incapable of performing packet classification (Bhattacharya: a CB [Controlling Bridge] in the extended bridge can receive a command to create (i.e., program) a packet classification rule in a hardware rule table of the bridge with respect to one or more virtual ports of the CB ... the CB can determine a PE [Port Extender] in the extended bridge that hosts the physical port(s) corresponding to the virtual port(s) and can transmit, to that PE, a message with instructions to apply the command [i.e., the Examiner interprets that the port extender cannot apply packet classification rule on its own].  ¶ [0030]); and
wherein the controlling switch is capable of performing packet classification (Bhattacharya: a CB [Controlling Bridge] in the extended bridge can receive a command to create (i.e., program) a packet classification rule in a hardware rule table of the bridge with respect to one or more virtual ports of the CB.  ¶ [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sundaram-Miyoshi to include the features as taught by Bhattacharya above in order to perform distributed provisioning of packet classification rules in an 802.1BR-based extended bridge. (Bhattacharya, ¶ [0029]).

Regarding claim 13, Sundaram-Miyoshi discloses on the features with respect to claim 11 as outlined above.
Sundaram-Miyoshi does not explicitly teach:
wherein processing received packets with the packet processor of the first port extender comprises: 
processing received packets with a packet processor is incapable of performing packet classification; and
wherein the controlling switch is capable of performing packet classification. 
However, in the same field of endeavor, Bhattacharya teaches:
wherein processing received packets with the packet processor of the first port extender comprises: 
processing received packets with a packet processor is incapable of performing packet classification (Bhattacharya: a CB [Controlling Bridge] in the extended bridge can receive a command to create (i.e., program) a packet classification rule in a hardware rule table of the bridge with respect to one or more virtual ports of the CB ... the CB can determine a PE [Port Extender] in the extended bridge that hosts the physical port(s) corresponding to the virtual port(s) and can transmit, to that PE, a message with instructions to apply the command [i.e., the Examiner interprets that the port extender cannot apply packet classification rule on its own].  ¶ [0030]); and
wherein the controlling switch is capable of performing packet classification (Bhattacharya: a CB [Controlling Bridge] in the extended bridge can receive a command to create (i.e., program) a packet classification rule in a hardware rule table of the bridge with respect to one or more virtual ports of the CB.  ¶ [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sundaram-Miyoshi to include the features as taught by Bhattacharya above in order to perform distributed provisioning of packet classification rules in an 802.1BR-based extended bridge. (Bhattacharya, ¶ [0029]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram-Miyoshi in view of Sinha et.al. (US Patent Application Publication, 20150244629, hereinafter, “Sinha”).
Regarding claim 4, Sundaram-Miyoshi discloses on the features with respect to claim 1 as outlined above.
Sundaram-Miyoshi does not explicitly teach:
wherein the packet processor is incapable of performing at least one of rate limiting and flow traffic measurements; and
wherein the controlling switch is capable of performing the at least one of rate limiting and flow traffic measurements. 
However, in the same field of endeavor, Sinha teaches:
wherein the packet processor is incapable of performing at least one of rate limiting and flow traffic measurements (Sinha: When the port extender device 106B detects congestion with regard to the one or more downstream queues 204B associated with port 31, the port extender device 106B transmits an out-of-band end to end flow control message, through the aggregate port extender device 104, to the controlling bridge device 102A [the Examiner interprets that port extender can recognize congestion but cannot perform rate-limiting, hence is dependent on the controlling bridge].  Figs. 2, 4A/B and ¶ [0040]); and
wherein the controlling switch is capable of performing the at least one of rate limiting and flow traffic measurements (Sinha: the controlling bridge device 102A may pause or rate limit packets destined to end station device 108E through port 31 of the port extender device 106B that are associated with the priorities identified in the end to end flow control message.  Figs. 2, 4A/B and ¶ [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sundaram-Miyoshi to include the features as taught by Sinha above in order to centralize the forwarding and enforcement of security policies. (Sinha, ¶ [0003]).

Regarding claim 14, Sundaram-Miyoshi discloses on the features with respect to claim 11 as outlined above.
Sundaram-Miyoshi does not explicitly teach:
wherein processing received packets with the packet processor of the first port extender comprises: 
processing received packets with a packet processor that is incapable of performing at least one of rate limiting and flow traffic measurements; and
wherein the controlling switch is capable of performing the at least one of rate limiting and flow traffic measurements. 
However, in the same field of endeavor, Sinha teaches:
wherein processing received packets with the packet processor of the first port extender comprises: 
processing received packets with a packet processor that is incapable of performing at least one of rate limiting and flow traffic measurements (Sinha: When the port extender device 106B detects congestion with regard to the one or more downstream queues 204B associated with port 31, the port extender device 106B transmits an out-of-band end to end flow control message, through the aggregate port extender device 104, to the controlling bridge device 102A [the Examiner interprets that port extender can recognize congestion but cannot perform rate-limiting, hence is dependent on the controlling bridge].  Figs. 2, 4A/B and ¶ [0040]); and
wherein the controlling switch is capable of performing the at least one of rate limiting and flow traffic measurements (Sinha: the controlling bridge device 102A may pause or rate limit packets destined to end station device 108E through port 31 of the port extender device 106B that are associated with the priorities identified in the end to end flow control message.  Figs. 2, 4A/B and ¶ [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sundaram-Miyoshi to include the features as taught by Sinha above in order to centralize the forwarding and enforcement of security policies. (Sinha, ¶ [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416